DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species IA (Figs. 2A-2G) in the reply filed on 07/12/22 is acknowledged.
Note: Applicant states in the Remarks 07/12/22 that claims 1-14 belong to Species IA.  However, the claims 3 requires that: the proximally-tapered portion comprises a plurality of states; wherein each of the plurality of states has an associated length of constant diameter, and wherein the states have different constant diameter from each other over their respective lengths.  These features have been described in the non-elected species of Figs. 3-4.  For examples: the plurality of stages with constant diameter such as elements 326(1), 326(2), 326(3).  Meanwhile, the elected species IA of Figs. 2A-2G only shows one constant diameter 116.  Therefore, claims 2 (and other dependent claims 3-5) are withdrawn from consideration. 
Claims 2-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group IB & II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/22.
Claims 15-32 are cancelled by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enderle (US 5,078,725).
Regarding claim 1, Enderle discloses a method comprising: 
proximally moving a proximally-tapered portion 20 of a dilation member 18 through a stricture of a bodily structure providing a passageway, (e.g. a flexible shaft 10 & the dilation member pass through a stricture of the bodily structure, Fig. 6); and 
dilating the stricture with the proximally-tapered portion 20 in response to proximally moving the proximally-tapered portion 20 through the stricture.  Note: the balloon 18 from position in Figs. 6 moves backward until the proximally tapered portion 18 contacts and dilates the stricture, as seen in Fig. 7.  
Regarding claim 6, as seen in Fig. 6, Enderle shows that the proximally-tapered portion 20 comprises a continuously decreasing diameter of a length of the proximal portion in a proximal direction, see Figs. 3 & 6.  
Regarding claim 8, Enderle further discloses that: positioning a proximal end 26 of the dilation member 18 distally past a proximal end of the stricture by distally advancing the dilation member 18 in an unexpanded state, in Fig. 6, through the stricture until the proximal end 26 of the dilation member 18 is at a position distally past the proximal end of the stricture, in Fig. 7; Page 3 of 5 
CHIACTIVE-12067957.1App. No. in response to positioning the proximal end of the dilation member, changing the dilation member from the unexpanded state (Fig. 6) to the expanded state (Fig. 7).  

    PNG
    media_image1.png
    255
    662
    media_image1.png
    Greyscale

Regarding claim 12, Enderle discloses that wherein the dilation member 18 comprises a dilation balloon.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Enderle et al. (US 5,078,725).
Regarding claim 7, Enderle discloses the claimed invention except for wherein the proximally-tapered portion comprises an angle relative to a central axis of the dilation member in a range of 2 to 6.5 degrees.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to obtain a value of an angle relative to a central axis of the dilation member in a range of 2 to 6.5 degrees, since it has been held that discovering these values (2to 6.5 degrees) involve only routine skill in the art.
Furthermore, the instant disclosure describes these parameter(s) do/does not describe it as contributing any unexpected result to the dilation member.  As such, these parameters are deemed matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. See also In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) where the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and the device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 13-14, Enderle discloses the claimed invention.  Enderle states that the method for dilating of an obstructed lumen in a human body.  Therefore, a person skilled in the art would recognize that this method of dilating of the obstructed lumen can be applied in esophagus of the patient or a pyloric sphincter.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Enderle et al. (US 5,078,725) in view of Parsons et al. (US 2017/0007810).
Regarding claim 9, Enderle discloses the claimed invention except for a method of rotating the dilation member while proximally moving the dilation member through the stricture.  
Parson discloses a method of rotating the dilation member while proximally moving/retracting the dilation member through a target site, para [0081].
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the method of Enderle with perform a step of rotating the dilation member while proximally moving the dilation member through the target site. i.e. stricture, as taught by Parson, in order to easy remove the dilation member and to provide a comfort level to patient while retracting the dilation member through the structure. 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ENderle et al. n(US 5,078,725) in view of O’Beirne et al. (US 8,873,900).
Regarding claim 10, Enderle discloses the claimed invention except for a step of measuring a resistance to the proximally moving of the dilation member provided by the stricture by measuring, with a force gauge, an amount of longitudinal force proximally moving the elongate member.  
O’Beirne discloses a balloon catheter and method comprising: a FBG sensor 138 (equivalent to force gauge sensor) is mounted on the balloon 122 for measuring a combination of circumferential and longitudinal components of the strain in the balloon 122, col. 7, line 63-col. 8, line 35.  In other words, the FBG sensor 138 is measuring an amount of longitudinal force proximally moving the elongate member. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device and method of Enderle with obtain a FBG sensor (equivalent to a force gauge sensor) located on the balloon, as taught by O’Beirne, in order to measuring a combination of longitudinal and circumferential component of balloon strain. 
Since the sensor 138 in O’Beirne is measuring a longitudinal force of the balloon, and the proximally-tapered portion 22 of the balloon 18 in Enderle being contact to the stricture; therefore, Enderle in view of O’Beirne is measuring a resistance to the dilation member (or a resistance to the proximally moving of the dilation member) moving of the dilation member provided by the stricture by measuring, with a force gauge (by the FBG sensor 138), an amount of longitudinal force proximally moving the elongate member. 
Regarding claim 11, Enderle discloses the claimed invention except for a method of sensing, with at least one sensor attached to the dilation member, an amount of elongation of the dilation member in response to proximally moving the dilation member.  
O’Beirne discloses a balloon catheter and method comprising: a FBG sensor 138 (equivalent to force gauge sensor) is mounted on the balloon 122 for measuring a combination of circumferential and longitudinal components of the strain in the balloon 122 in response to moving the dilation member (including moving a proximal portion of the dilation member), col. 7, line 63-col. 8, line 35.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device and method of Enderle with obtain a FBG sensor (equivalent to a force gauge sensor) located on the balloon, as taught by O’Beirne, in order to measuring a combination of longitudinal and circumferential component of balloon strain. 
Thus, Enderle in view of O’Beirne discloses the step of sensing, with at least one sensor attached to the dilation member, an amount of elongation of the dilation member in response to proximally moving the dilation member.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783